                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


EARL MAYO CHERRY, JR., #245792                   §
     Plaintiff                                   §
                                                 §
v.                                               §                CIVIL ACTION NO. 4:19cv657
                                                 §
UNIDENTIFIED DEFENDANTS, ET AL.                  §
     Defendants                                  §

                                    ORDER OF DISMISSAL

       This case was referred to United States Magistrate Judge Kimberly C. Priest Johnson, who

issued a Report and Recommendation (Dkt. #39) concluding that Plaintiff’s case should be dismissed

without prejudice for want of prosecution and failure to obey an Order. The case was then reassigned
       .
to United States Magistrate Judge Christine A. Nowak. The Report and Recommendation of the

Magistrate Judge (Dkt. #39), which contains proposed findings of fact and recommendations for the

disposition of such action, has been presented for consideration. No objections having been timely

filed, the Court concludes that the findings and conclusions of the Magistrate Judge are correct, and

adopts the same as the findings and conclusions of the Court.

          It is therefore ORDERED that Plaintiff’s complaint is DISMISSED without prejudice.

All motions by either party not previously ruled on are hereby DENIED.

           So ORDERED and SIGNED this 3rd day of March, 2020.




                                                             ____________________________________
                                                             SEAN D. JORDAN
                                                             UNITED STATES DISTRICT JUDGE
